DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub.: 2004/0205305) in view of Au et al. (US Patent 6,546,461).

As per claim 1, Lee teaches/suggests a data cache system comprising: a store queue including a plurality of bank queues (e.g. associated with FIFOs 40-47 in Fig. 1), the plurality of the bank queues including a first bank queue, the first bank queue having a write port and a read port, the write port configured to receive a write operation, the 
Lee does not teaches/suggests the data cache system comprising: 
a first multiplexer having a first select input and a first output, the first output coupled to the write port;  
a second multiplexer having a second select input and a second output, the second output coupled to the read port;  
bank arbitration logic including first arbiters and second arbiters, the first arbiters including a first arbiter and the second arbiters including a second arbiter, the first arbiter coupled to the second arbiter, and the second select input, the second arbiter coupled to the first select input.
Au teaches/suggests the data cache system comprising: a first multiplexer (e.g. associated with Input Mux in Fig. 2) having a first select input and a first output, the first output coupled to the write port (e.g. as Input Mux coupled to the write port for writing to SRAM); a second multiplexer (e.g. associated with Output Mux in Fig. 2) having a 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Au’s multiplexers and control module into Lee’s system for the benefit of implementing a high speed memory device (Au, col. 5, ll. 53-55) to obtain the invention as specified in claim 1.

As per claim 2, Lee and Au teach/suggest all the claimed features of claim 1 above, where Lee and Au further teach/suggest the data cache system further including: first address control logic coupled to a first input of the first arbiter, a first input of the second arbiter, a first input of the first multiplexer, a first input of the second multiplexer, and a first input of the third multiplexer;  second address control logic coupled to a second input of the first arbiter, a second input of the second arbiter, a second input of the first multiplexer, a second input of the second multiplexer, and a second input of the third multiplexer;  and third address control logic coupled to a third input of the first arbiter, a third input of the second arbiter, a third input of the first multiplexer, a third input of the second multiplexer, and a third input of the third multiplexer (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further 
 
As per claim 3, Lee and Au teach/suggest all the claimed features of claim 2 above, where Lee and Au further teach/suggest the data cache system further including: a first interface coupled to an input of the first address control logic, the first interface coupled to a scalar data path; a second interface coupled to an input of the second address control logic, the second coupled to a direct memory access data path;  and a third interface coupled to an input of the third address control logic, the third interface coupled to a vector data path (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 4, Lee and Au teach/suggest all the claimed features of claim 3 above, where Lee and Au further teach/suggest the data cache system further including: first write data rotate logic coupled to the first interface and the first input of the first multiplexer, the first input of the second multiplexer, and the first input of the third multiplexer;  second write data rotate logic coupled to the second interface and the second input of the first multiplexer, the second input of the second multiplexer, and the second input of the third multiplexer;  and third write data rotate logic coupled to the third interface and the third input of the first multiplexer, the third input of the second multiplexer, and the third input of the third multiplexer (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 5, Lee and Au teach/suggest all the claimed features of claim 1 above, where Lee and Au further teach/suggest the data cache system including: wherein a first output of the first bank queue is coupled to a first input of the first arbiter and a first input of the second arbiter (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 6, Lee and Au teach/suggest all the claimed features of claim 1 above, where Lee and Au further teach/suggest the data cache system including: wherein the plurality of the bank queues is a first quantity and the plurality of the data banks is a second quantity, where the first quantity is the same as the second quantity (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 7, Lee and Au teach/suggest all the claimed features of claim 1 above, where Lee and Au further teach/suggest the data cache system further including: wherein the storage is a dynamic random access memory, and the plurality of the data banks has a quantity of 16 data banks, each of the 16 data banks having a data width of 64 bytes (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, 

As per claim 8, Lee teaches/suggests an encapsulated data cache system comprising: encapsulated memory (e.g. associated with Fig. 1, ref. 10) that includes: a plurality of bank queues having a respective read port and a respective write port (e.g. associated with FIFOs 40-47 in Fig. 1 with respective port for read and write operations); and a plurality of data banks having a respective first port, the first port configured to receive a read operation or a write operation (e.g. associated with storage elements in array 20 in Fig. 1 having respective port for read/write operation) (Fig. 1; and [0003]-[0005]).
Lee does not expressly teach the encapsulated data cache system comprising: 
a read port coupled to the encapsulated memory, the read port representative of the respective read port of the bank queues, the read port configured to read first data stored at one or more of the bank queues; 
a write port coupled to the encapsulated memory, the write port representative of the respective write port of the bank queues, the write port configured to write second data to one or more of the data banks; and 
a second port coupled to the encapsulated memory, the second port representative of the respective first port of the data banks, the second port configured to read third data from one or more of the data banks or write fourth data to one or more of the data banks.
Au teaches/suggests an encapsulated data cache system comprising: a read port coupled to the encapsulated memory (e.g. associated with port for data output), the read port representative of the respective read port of the bank queues, the read port configured to read first data stored at one or more of the bank queues (e.g. associated with data output register having port for outputting from respective SRAM as the first data is read from SRAM); a write port coupled to the encapsulated memory (e.g. associated port for data input), the write port representative of the respective write port of the bank queues, the write port configured to write second data to one or more of the data banks (e.g. associated with data input register with port for inputting to respective SRAM as the second data is written into SRAM); and a second port coupled to the encapsulated memory, the second port representative of the respective first port of the data banks, the second port configured to read third data from one or more of the data banks or write fourth data to one or more of the data banks (e.g. associated with respective port between SRAM and data input register for reading and writing corresponding data with respective SRAM) (Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; and col. 7, l. 14-54).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Au’s multiplexers and control module into Lee’s system for the benefit of implementing a high speed memory device (Au, col. 5, ll. 53-55) to obtain the invention as specified in claim 8.

As per claim 9, Lee and Au teach/suggest all the claimed features of claim 8 above, where Lee and Au further teach/suggest encapsulated data cache system Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 10, Lee and Au teach/suggest all the claimed features of claim 9 above, where Lee and Au further teach/suggest encapsulated data cache system further including address processing logic coupled to the first interface and the arbiter logic, the address processing logic to identify the first bank queue based on address data included in the transaction data (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 11, Lee and Au teach/suggest all the claimed features of claim 9 above, where Lee and Au further teach/suggest encapsulated data cache system including: wherein the multiplexer is a first multiplexer, the select input is a first select input, the transaction data is first transaction data, and further including: a second multiplexer having a second select input and a second output, the second output Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 12, Lee and Au teach/suggest all the claimed features of claim 11 above, where Lee and Au further teach/suggest encapsulated data cache system including: wherein the second port is to read data from the second bank queue and the second data bank during a first time and the read port is to read at least one of the first data from the first bank queue or the third data from the first data bank during the first time (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 13, Lee and Au teach/suggest all the claimed features of claim 9 above, where Lee and Au further teach/suggest encapsulated data cache system including: wherein the multiplexer is a first multiplexer, the select input is a first select input, the transaction data is first transaction data, the arbiter logic is first arbiter logic, and further including: a second multiplexer having a second select input and a second Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 14, Lee and Au teach/suggest all the claimed features of claim 8 above, where Lee and Au further teach/suggest encapsulated data cache system further including: first arbiter logic coupled to the write port;  and second arbiter logic coupled to the read port, the first port, and the first arbiter logic, the second arbiter logic to instruct the first arbiter logic to cause the write port to write the second data to the one or more of the bank queues in response to the bank queues having capacity to store the second data (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 15, Lee and Au teach/suggest all the claimed features of claim 8 above, where Lee and Au further teach/suggest encapsulated data cache system further including: first arbiter logic coupled to the write port; and second arbiter logic coupled to the read port, the first port, and the first arbiter logic, the second arbiter logic to instruct the first arbiter logic to cause the write port to write the second data to the Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 

As per claim 21, Lee teaches/suggests a cache system comprising: store queue circuitry that includes a plurality of store queues (e.g. associated with associated with FIFOs 40-47 in Fig. 1 that is coupled to respective output) that each include: a respective write port (e.g. associated with corresponding FIFO having port for writing operation with data from corresponding port 30-37 in Fig. 1); a respective read port (e.g. associated with corresponding FIFO having port for reading operation with data to corresponding port 30-37 in Fig. 1); and a respective output (e.g. associated with corresponding FIFO with corresponding output to multiplexer 54 in Fig. 1); a Storage circuit that includes a plurality of banks each coupled to the respective output of a respective store queue of the plurality of store queues (e.g. associated with storage elements in array 20 in Fig. 1 being coupled to respective FIFO) (Fig. 1; and [0003]-[0005]).
Lee does not expressly teach the cache system comprising:
a set of write port multiplexer circuitry that includes a first plurality of multiplexers that each include a respective output coupled to the respective write port of a respective store queue of the plurality of store queues; and

Au teaches/suggests a cache system comprising: a set of write port multiplexer circuitry that includes a first plurality of multiplexers that each include a respective output coupled to the respective write port of a respective store queue of the plurality of store queues (e.g. associated Input Mux having port for communicating Data In to data input register); and a set of read port multiplexer circuitry that includes a second plurality of multiplexers that each include a respective output coupled to the respective read port of a respective store queue of the plurality of store queues (e.g. associated with Output Mux having port for communicating Data Out from data output register) (Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; and col. 7, l. 14-54).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Au’s multiplexers into Lee’s system for the benefit of implementing a high speed memory device (Au, col. 5, ll. 53-55) to obtain the invention as specified in claim 21.

As per claim 22, Lee and Au teach/suggest all the claimed features of claim 21 above, where Lee and Au further teach/suggest cache system wherein: each multiplexer of the first plurality of multiplexers includes a first input coupled to a first datapath and a second input coupled to a second datapath that is different from the first datapath; and each multiplexer of the second plurality of multiplexers includes a first input coupled to the first datapath and a second input coupled to the second datapath Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 

As per claim 23, Lee and Au teach/suggest all the claimed features of claim 22 above, where Lee and Au further teach/suggest cache system wherein: each multiplexer of the first plurality of multiplexers includes a third input coupled to a direct memory access (DMA) datapath that is different from the first datapath and the second datapath; and each multiplexer of the second plurality of multiplexers includes a third input coupled to the DMA datapath (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 24, Lee and Au teach/suggest all the claimed features of claim 22 above, where Lee and Au further teach/suggest cache system further comprising a first set of arbitration logic coupled to the set of write port multiplexer circuitry and configured to cause the set of write port multiplexer circuitry to provide respective transaction data of a first transaction to a subset of the plurality of store queues without providing respective transaction data of the first transaction to a remainder of the plurality of store queues (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

Lee and Au teach/suggest all the claimed features of claim 24 above, where Lee and Au further teach/suggest cache system further comprising a second set of arbitration logic coupled to the set of read port multiplexer circuitry and configured to cause the set of read port multiplexer circuitry to provide respective transaction data of a second transaction to the remainder of the plurality of store queues (Lee, Fig. 1; [0003]-[0005]; and Au, Fig. 1-3; col. 5, l. 23 to col. 6, l. 40; col. 7, l. 14-54), it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-15 and 21-25 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        January 11, 2022